Citation Nr: 0726435	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a brain vessel thrombosis for the period 
beginning February 1, 2004. 

2.  Entitlement to an increased rating for fibromyalgia, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, her father, and her sisters



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.  

In August 2006, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran has ascertainable residuals of a brain vessel 
thrombosis consisting of headaches which are not prostrating; 
the disability is not productive of any other significant 
functional impairment.  

2.  The veteran's fibromyalgia is manifested by 
symptomatology that is neither constant nor refractory to 
therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not 
higher, for residuals of a brain vessel thrombosis are met 
for the period from February 1, 2004, to the present.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8008 (2006).

2.  The criteria for a rating in excess of 20 percent for 
fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for an increased rating for 
fibromyalgia, the record reflects that the originating agency 
provided the appellant with notice required under the VCAA, 
by letter dated in November 2003, prior to the initial 
adjudication of the claim.  Although this letter did not 
specifically inform her that she should submit any pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and request her to submit such 
evidence or to provide the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that she was on notice of the 
fact that she should submit any pertinent evidence in her 
possession. 

Although the appellant was not provided notice with respect 
to the disability-rating element of her brain vessel 
thrombosis claim or the effective-date element of either 
claim until March 2006, after the initial adjudication of 
both claims, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's 
fibromyalgia.  Consequently, no effective date for an 
increased rating will be assigned, so the failure to provide 
timely notice with respect to that element of the claim was 
no more than harmless error.  

In addition, the record reflects that the RO readjudicated 
the claim for a higher initial rating for the residuals of a 
brain vessel thrombosis following the receipt of all 
pertinent evidence.  There is no indication or reason to 
believe that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.  In this regard, the Board notes that no 
additional medical evidence was received as a result of the 
March 2006 letter.  Moreover, as explained below, the Board 
has determined an increased rating of 10 percent is warranted 
for the residuals of a brain vessel thrombosis for the entire 
period on appeal.  Since the Board is granting the earliest 
possible effective date for the increased rating, the 
appellant clearly has not been prejudiced by the untimeliness 
of the notice concerning the effective-date element of the 
claim.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination.  Neither the veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Analysis

I.  Residuals of a Brain Vessel Thrombosis

The veteran's service-connected residuals of a brain vessel 
thrombosis were assigned a 100 percent rating from July 29, 
2003, through January 2004.  The disability has been rated as 
noncompensably disabling from February 1, 2004, under 
38 C.F.R. § 4.124a, Diagnostic Code 8008.  Diagnostic Code 
8008 provides that thrombosis of brain vessels is rated as 
100 percent disabling for six months.  Thereafter, the 
minimum rating for residuals is 10 percent.  The presence of 
ascertainable residuals is required for the minimum rating of 
10 percent for residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when a rating in excess of the 
prescribed minimum rating is assigned, the diagnostic code 
utilized as the basis of evaluation be cited, in addition to 
the code identifying the diagnosis.

The evidence of record shows that the veteran has subjective 
residuals of a brain vessel thrombosis.  In this regard, the 
Board notes that although the medical evidence indicates that 
the veteran does not suffer from any objective residuals, the 
veteran testified at the abovementioned Travel Board hearing 
that she must take aspirin on a daily basis, she must watch 
what over-the-counter medications she takes, her physical 
activity is very limited, and she has headaches.  Such 
residuals are consistent with the disability and are not more 
likely attributable to another disease process.  Thus, the 
veteran meets the criteria for the minimum rating of 10 
percent for residuals of a brain vessel thrombosis for the 
entire period on appeal.  

The Board has further determined that a rating in excess of 
10 percent is not in order for the veteran's residuals of a 
brain vessel thrombosis for any portion of the period on 
appeal.  In this regard, the Board notes that VA medical 
records from April 2004 state that the veteran finished six 
months of anti-coagulation therapy without complication, and 
that all current blood tests were normal.  It was also noted 
that the veteran had not developed any new problems.  
Additionally, the November 2004 VA examiner conclusively 
stated that the veteran suffers no residuals from the brain 
vessel thrombosis.  Moreover, a December 2004 VA progress 
note specifically states that the veteran did not complain of 
headaches.  In fact, none of the medical records indicates 
that the veteran complained of any residuals stemming from 
her brain vessel thrombosis.  More importantly, however, no 
medical records document any objective residuals of a brain 
vessel thrombosis which would warrant a higher evaluation for 
this disability, such as impairment of motor, sensory, or 
mental function, to include psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, or visceral manifestations.  (Parenthetically, 
the Board notes that the majority of the veteran's medical 
complaints, as documented in the VA medical records from 
2004-2005, relate to her diagnosis of fibromyalgia.)

In conclusion, the veteran's residuals of a brain vessel 
thrombosis warrant a rating of 10 percent but not higher.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

II.  Fibromyalgia 

The veteran's fibromyalgia is currently evaluated as 20 
percent disabling.  Fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5025.  A 10 percent 
evaluation is assigned for fibromyalgia symptoms that require 
continuous medication for control.  A 20 percent evaluation 
is assigned for fibromyalgia symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  A 40 percent evaluation is 
assigned for fibromyalgia symptoms that are constant, or 
nearly so, and refractory to therapy.  A note following the 
diagnostic code states that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

According to the November 2004 VA examination report, the 
veteran's fibromyalgia symptoms are generally mild to 
moderate in intensity.  Furthermore, the November 2004 VA 
exam report indicates that the veteran's symptoms due to 
fibromyalgia have improved with prescription medication and 
rest.  Physical exam revealed that the primarily affected 
areas are the back, fingers, shoulders, and right knee.  
There were tender points over bilateral trapezius, shoulders, 
low back, and right knee.  Muscle strength was full in all 
extremities.  Range of motion of all joints was full and 
there was good range of motion of all peripheral joints; 
however, there was some limitation of extension of the spine.  
The examiner noted that there was no instability of gait or 
interference with posture due to knee or back pain.  The 
veteran does experience fatigue, sleep disturbance, and 
stiffness which moderately interfere with her daily 
activities.  

VA progress notes from August 2003 indicate that the veteran 
has days when the pain is severe and other days when she just 
feels achy.  VA progress notes from November 2004 indicate 
that the veteran's back and leg pain are somewhat relieved by 
prescription medication.  Additionally, VA progress notes 
from October 2005 indicate that the veteran achieves some 
relief from the use of a heating pad and soaking in a 
Jacuzzi.  

In sum, none of the medical evidence indicates that the 
veteran's fibromyalgia symptoms are constant or refractory to 
treatment.  As such, the disability is appropriately rated as 
20 percent disabling under Diagnostic Code 5025.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any other diagnostic code, but has 
found none.  In this regard, the Board notes that under 
38 C.F.R. § 4.71a, Diagnostic Code 5002, the code for rating 
rheumatoid arthritis, a 40 percent rating is warranted for 
active process arthritis where symptom combinations are 
productive of definite impairment of health objectively 
supported by examination findings, or incapacitating 
exacerbations occurring three or more times a year.  There is 
no medical evidence that the veteran's fibromyalgia or soft 
tissue rheumatism has caused the veteran three or more 
incapacitating episodes a year.  Instead, the medical 
evidence indicates that the impairment due to fibromyalgia is 
only mild to moderate in intensity, with varying levels of 
pain from day to day.  Although fatigue, sleep disturbances, 
and stiffness moderately interfere with her daily activities, 
there is nothing showing that she experiences three or more 
incapacitating episodes a year.  Furthermore, nothing in the 
medical record indicates symptom combinations productive of 
definite impairment of health.  As noted above, the veteran 
achieves some relief from medication, use of a heating pad, 
and soaking in a Jacuzzi.  Therefore, the medical evidence 
does not warrant a higher rating as an active process 
pursuant to Diagnostic Code 5002.

The Board also notes that the veteran's fibromyalgia (also 
diagnosed as soft tissue rheumatism) is not manifested by 
chronic residuals, and therefore, it does not warrant a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5002 
for chronic residuals of arthritis.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

III.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either her residuals of a brain vessel 
thrombosis or her fibromyalgia, and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial 10 percent rating for residuals of 
a brain vessel thrombosis is granted from February 1, 2004, 
to the present, subject to the criteria governing the payment 
of monetary benefits. 

Entitlement to an increased rating for fibromyalgia is 
denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


